PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/802,667
Filing Date: 17 Jul 2015
Appellant(s): O'Brien et al.



__________________
Benjamin R. Huber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/09/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levitz (US 2016/0120227).
Regarding claim 1, Levitz teaches an aerosol delivery device (Fig. 7-13) comprising a housing (40, 70) defining a refillable reservoir (5) for storing an aerosol precursor composition (p.0032-0033); an atomizer (88) contained within the housing (as shown in Fig. 7, 10 and 12; p.0101) and configured to produce an aerosol from the aerosol precursor composition (p.0013; p.0100-0104); and an adapter (combination of 20, 42, 52, 54, 62, 50 and 58) coupled to the housing and removably, sealably connectable with a container (10) for refilling the reservoir with aerosol precursor composition (p.0092), the adapter configured to engage a valve (ball valve as shown in Fig. 10) of the container during refilling of the reservoir (as shown in Fig. 10), the adapter including a body defining separate and distinct filling (ports formed by slots 64) and airflow ports (port defined by central air passage or chimney 58; as shown in Fig. 7 and 10), the filling port being for transfer of aerosol precursor composition from the container into the reservoir during engagement of the adapter and valve in which the 
Regarding claim 2, Levitz teaches the aerosol delivery device as set forth above, wherein the valve includes a depressible valve body (as shown in Fig. 10; p.0092) including a first valve member (spring) and a second valve member (ball 30), the first valve member being for opening a passageway (space created when spring is compressed) to aerosol precursor composition within the container (p.0092), and the second valve member being for closing the airflow port (p.0092), when the valve body is depressed (p.0092).
Regarding claim 3, Levitz teaches the aerosol delivery device as set forth above, wherein the airflow port defines an inner cavity (inner cavity portion of the port defined by 58 that receives a portion of the ball of the ball valve) sized to receive therein at least a matching portion (portion of the ball of the ball valve that contacts 58) of the second valve member (as shown in Fig. 10).
Regarding claim 4, Levitz teaches the aerosol delivery device as set forth above, wherein the body includes an adapter protrusion (portion of 58 that protrudes from 42, and contacts the ball of the ball valve) defining the airflow port (as shown in Fig. 10), and the container includes a nozzle (neck 28) within which the valve is movably positioned (as shown in Fig. 10), the nozzle including a cavity sized to receive therein the at least portion of the valve when the adapter and valve are disengaged (as shown 
Regarding claim 5, Levitz teaches the aerosol delivery device as set forth above, wherein the nozzle includes a spout (84 or crown 32; as shown in Fig. 10) for transfer of aerosol precursor composition from the container into the reservoir (p.0092), and the filling port is sized to receive the spout when the adapter and valve are engaged (as shown in Fig. 10; p.0092).
Regarding claim 7, Levitz teaches the aerosol delivery device as set forth above, further comprising a mouthpiece (46) removably coupled to the housing over the adapter such that the adapter is exposed upon removal of the mouthpiece (as shown in Fig. 13; p.0109).
Regarding claim 9, Levitz teaches the aerosol delivery device as set forth above, wherein the adapter further includes a slot (64) mateable with a matching tab of the container (matching tab 84 of the crown 32 of the valve of the container) to align the adapter with the container for connection therewith (as shown in Fig. 10; p.0092).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of Claim 6 under 35 U.S.C. 102(a)(2) as being anticipated by Levitz (US 2016/0120227).

The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Levitz in view of Mironov (US 2016/0345630).


The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Levitz in view of Luciani (US 2016/0128384).

(2) Response to Argument

Regarding claim 1: Levitz.  The Appellant argues: “The specification defines a “port” as “a narrow and elongated passageway through which liquid, air, and the like may be transported.” Specification, pg. 21, Ins. 9-15. Consequently, the separate, distinct filling port recited in the claims is a separate, distinct, narrow and elongated passageway in an adapter for the transfer of aerosol precursor composition from the container into the reservoir during engagement of the adapter… In the Office Action, the Examiner finds that Levitz’s “ports formed by slots 64” disclose the separate, distinct filling port recited in the independent claim. Office Action, p. 2. In Levitz, element 64 is shown in Figures 8 and 10, and Levitz describes the slots cited by the Examiner as perforations in a perforated disk that are “are configured to receive the teeth 84 as associated with the crown 26 described with respect to FIG. 3.” Levitz, para. [0088], However, the perforations 64 in the perforated disk 62 shown in Levitz are not filling ports. The cited perforations are not narrow and elongated passageways, and are not described in Levitz as being used themselves for the transfer of aerosol precursor composition. Levitz instead states that “the teeth 84 in the crown 32 of the refill bottle 10 
In response: Examiner respectfully disagrees. First, Examiner would like to clarify that there was a typo in the rejection of claim 1, for the reservoir, instead of “5”, should be “18”.  Second, the specification, page 21, lines 6-12, discloses that “a port may refer to a narrow and elongated passageway through which liquid, air, and the like may be transported. As illustrated, in one example implementation, the ports may be substantially cylindrically shaped so as to allow for the smooth transfer of liquid and/or air. In other example implementations, further shapes and dimensions may be encompassed - e.g., a rectangular or triangular cross-section, multifaceted shapes, or the like.”, therefore there is no definition for “port” in the specification just options as to what a port may be, which may include further shapes and dimensions.  Furthermore, perforations 64 are narrow with respect to the reservoir 18, and are elongated in a vertical, horizontal and depth direction. The perforations 64 of Levitz are used as filling ports since there is no other way for the liquid to be transfer from the container to the reservoir 18 besides the perforations 64.  The disk 50 of the aerosol delivery device is pushed by teeth 84, of the container 10, which opens the channels formed by the perforations 64, allowing liquid to flow from the container 10 to the reservoir 18 (p.0092) while the ball valve 30 closes the airflow port 58 of the aerosol delivery device (as shown in Fig. 10).
Regarding claim 5: Levitz. The Appellant argues that “Claim 5 depends from claim 1 via claim 4, and recites, inter alia, “a spout for transfer of aerosol precursor composition from the container into the reservoir, and the filling port is sized to receive the spout when the adapter and valve are engaged.” Levitz does not disclose a spout, and provides no teaching or suggestion of sizing a filling portion to receive a spout when the adapter and valve are engaged. In the Office Action, the Examiner cites the teeth (element 84) or the crown (element 32) in Levitz as a “spout.” Office Action, p. 4. Neither is a spout for transfer of aerosol precursor composition. With respect to the teeth, Levitz provides no indication that aerosol precursor composition passes through the teeth, and as such they cannot be a “spout for transfer of precursor composition,” as required by the claims. With respect to the “crown” in Levitz, in addition to holding one or more teeth, Levitz indicates that the crown is used to prevent a person from inadvertently displacing a spring-loaded ball; it is not used to convey the aerosol 
In response: Examiner respectfully disagrees.  The container is not claimed as part of the invention.  All the limitations related to the container are written as intended use, therefore, little or no patentable weight is given.  The aerosol delivery device of Levitz is capable of being connected to a container for refilling the reservoir of the aerosol delivery device.  The container may have a spout or similar structure for transferring aerosol precursor composition from the container into the reservoir, as long the filling port of the aerosol delivery device is sized to receive the spout or similar structure of the container when the adapter and the valve are engaged.  The filling ports 64 of Levitz are sized to receive the teeth 84 of the container 10 when the adapter (combination of 20, 42, 52, 54, 62, 50 and 58) and the valve (ball valve as shown in Fig. 10) are engaged.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761  


                                                                                                                                                                                                      
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
    
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.